                                               United States District Court                            MAY 1G2019
                                             NORTHERN DISTRICT OF CALIFORNIA                                    ^ snONG
                                                    OAKLAND DIVISION                                 CLERK, U.S. DiSTHiCT COURT
                                                                                                  NORTHERN DISTRICT OF CAUFORNIA


       United States of America,                                Case No. /

                          Plaintiff,                    )       STIPULATED ORDER EXCLUDING TIME
                     V.                                 )       UNDER THE SPEEDY TRIAL ACT


                 '        Defendant(s).

For the reasons stated by the parties on the record on fhoh'i                 the court excludes time under the Speedy
Trial Act from              A1            to ^      jIf        and finds that the ends ofjustice served by the
continuance outweigh the best interest of the public and the defendant in a speedy trial. See 18 U.S.C. §
3161(h)(7)(A). The court makes this finding and bases this continuance on the following factor(s):
                 Failure to grant a continuance would be likely to result in a miscarriage ofjustice.
                 See 18 U.S.C. § 3161(h)(7)(B)(i).

                 The case is so unusual or so complex, due to [check applicable reasons]          the number of
                 defendants,          the nature ofthe prosecution, or       the existence of novel questions of fact
                 or law, that it is unreasonable to expect adequate preparation for pretrial proceedings or the trial
                 itself within the time limits established by this section. See 18 U.S.C. § 3161(h)(7)(B)(ii).

               Failure to grant a continuance would deny the defendant reasonable time to obtain counsel,
              ,.taking into account the exercise of due diligence. See 18 U.S.C. § 3161(h)(7)(B)(iv).
                 Failure to grant a continuance would unreasonably deny the defendant continuity of counsel, given
                 counsel's other scheduled case commitments, taking into account the exercise of due diligence.
                 See 18 U.S.C. § 3161(h)(7)(B)(iv).

                 Failure to grant a continuance would unreasonably deny the defendant the reasonable time
                 necessary for effective preparation, taking into account the exercise of due diligence.
                 See 18 U.S.C. § 3161(h)(7)(B)(iv).

                 With the consent of the defendant, and taking into account the public interest in the prompt
                 disposition of criminal cases, the court sets the preliminary hearing to the date set forth in the first
                 paragraph and — based on the parties' showing of good cause — finds good cause for extending
                 the time limits for a preliminary hearing under Federal Rule of Criminal Procedure 5.1 and for
                 extending the 30-day time period for an indictment under the Speedy Trial Act(based on the
                 exclusions set forth above). See Fed. R. Crim.P. 5.1; 18 U.S.C. § 3161(b).

       IT IS SO ORDERED.


        DATED: ^
                            *    I                                  ndis A.\/estmore
                                                                AtoTirlic A\X/Actmnrf=^

                                                                United States Magistrate Judge


        STIPULATED:f                 „
                                       ey for Defenda              S^istant United States Attorney


                                                                                                            V. 11/01/2018
